         Case 2:19-cv-01822-SI        Document 44   Filed 09/03/20   Page 1 of 17




David H. Becker (OSB # 081507)
Law Office of David H. Becker, LLC
4110 SE Hawthorne Blvd. # 168
Portland, OR 97214
(503) 388-9160
davebeckerlaw@gmail.com

Oliver J. H. Stiefel (OSB # 135436)
oliver@crag.org – (503) 227-2212
Maura C. Fahey (OSB # 133549)
maura@crag.org – (503) 525-2722
Crag Law Center
3141 E Burnside Street
Portland, Oregon 97214
Fax: (503) 296-5454

Attorneys for Plaintiffs



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION



STOP B2H COALITION, et al.                      Case No. 2:19-cv-1822-SI

                       Plaintiffs,
       v.                                       DECLARATION OF
                                                DR. CLAIT E. BRAUN
BUREAU OF LAND MANAGEMENT, et al.,

                       Defendants
       and

IDAHO POWER COMPANY and PACIFICORP,

                  Intervenor-Defendants
______________________________________
           Case 2:19-cv-01822-SI       Document 44       Filed 09/03/20     Page 2 of 17




       I, Clait E. Braun, declare:

       1.      My name is Clait E. Braun, and I reside in Tucson, Arizona. The statements

below are based on my scientific training, personal knowledge, and experience, including my

40+ years of professional experience researching, studying, and managing Greater Sage-Grouse.

       2.      I have been retained by Plaintiffs Stop B2H Coalition, Greater Hells Canyon

Council, and the three individual plaintiffs to describe and analyze new information related to

Greater Sage-Grouse and the likely effects of the construction of the Boardman to Hemingway

Transmission Line Project on populations of Greater Sage-Grouse that will be affected by the

Project.

                                     Education and Experience

       3.      A Biographical Sketch describing my education and professional experience,

along with a list of scientific publications that I authored or co-authored through mid 2020, is

attached as Exhibit 1.

       4.      My education includes a B.S. in Technical Agronomy from Kansas State

University (1962), a M.S. in Wildlife Management from the University of Montana (1965), and a

Ph.D. in Wildlife Biology from Colorado State University (1969). In addition, I have attended

numerous short courses, workshops, and technical sessions to remain current in my professional

work, and I am a Certified Wildlife Biologist.

       5.      I spent much of my professional career with the Colorado Division of Wildlife,

where I was a Research Wildlife Scientist, Wildlife Research Leader, and Avian Program

Manager for a thirty-year period (1969-99). In addition, I taught as an Instructor at the University

of Montana (1963-65) and Colorado State University (1966-69), and have been an invited

lecturer at more than 20 U.S. and Canadian universities. I also worked as a Soil Scientist in




                             DECLARATION OF DR. BRAUN—1
         Case 2:19-cv-01822-SI        Document 44       Filed 09/03/20     Page 3 of 17




Kansas (1961) and Montana (1964) for the USDA, Soil Conservation Service, and as a Research

Technician with the Montana Department of Fish and Game (1965).

       6.      My field research was primarily on different species of birds, especially grouse

(1965-2019). I specifically conducted and directed research on Sage-Grouse throughout

Colorado from 1973 through 1999. My research on Sage-Grouse has caused me to review

sagebrush steppe ecosystems (plants and animals) in areas of all western states and adjacent

provinces. This research has led to more than 300 scientific publications, mostly in peer-

reviewed journals. I am lead author or co-author on more than 70 articles on Sage-Grouse

(including Greater Sage-Grouse and Gunnison Sage-Grouse) and more than 50 technical

abstracts on Sage-Grouse in scientific publications.

       7.      I have remained closely involved in research and publications regarding

Sage-Grouse and their habitats after my retirement from the Colorado Division of Wildlife. I

served as Technical Editor for the recent “Monograph” on Greater Sage-Grouse. This 646-page

“Monograph” contained 24 chapters arranged in 5 sections (I. Management and Conservation

Status, II. Ecology of Greater Sage-Grouse, III. Ecology of Sagebrush, IV. Population Trends

and Habitat Relationships, and V. Conservation and Management). I also coauthored two

chapters. The “Monograph” was published in book form in 2011. S. T. Knick and J. W.

Connelly, Editors, C. E. Braun, Technical Editor (2011), Greater Sage-Grouse: Ecology and

Conservation of a Landscape Species and Its Habitats, Studies in Avian Biology No. 38. It is

regarded as the primary resource on Sage-Grouse biology and habitat needs.

       8.      I also served as Editor of the Wilson Journal of Ornithology, a leading

international ornithology journal during 2007-2012; and I am a principal in Grouse Inc., a

consulting firm. I have presented expert testimony related to Sage-Grouse, both written and live,




                             DECLARATION OF DR. BRAUN—2
         Case 2:19-cv-01822-SI        Document 44        Filed 09/03/20     Page 4 of 17




in this Court and in other federal courts. I have been retained through my consulting firm to

provide my review of certain issues and new information relevant to the effects of the Boardman

to Hemingway Transmission Line on Sage-Grouse along the Project route based on my scientific

expertise and knowledge, as discussed below.

       9.      I am closely familiar with research and scientific literature that addresses the

habitat needs and biological requirements of Greater Sage-Grouse, and on the factors that cause

or contribute to Sage-Grouse population losses or declines (including from habitat loss). I have

also spent innumerable hours in the field studying Sage-Grouse populations and habitats over the

last four decades, which I have used in my own publications addressing the relationships

between Sage-Grouse and their habitats, as well as the management implications of these

relationships. In addition, I supervised many graduate students conducting field research on

Sage-Grouse during 1973-1999.

                            Familiarity with Baker County, Oregon

       10.     I am familiar with Baker County and the available information on the Baker

Priority Area of Conservation (PAC) and the Cow Valley PAC. I am also familiar with the

general area around Malheur National Wildlife Refuge and Steens Mountain in Harney County,

Oregon, sagebrush-steppe habitat, and with Sage-Grouse habitats and recent population studies

there. I worked with personnel of Oregon Department of Fish and Wildlife from 1993 through

2013 (most recently) when I traveled to this area in Oregon while training staff of the Oregon

Department of Fish and Wildlife in techniques to assess population trends of Greater Sage-

Grouse in Eastern Oregon. I am also familiar with the Oregon Department of Fish and Wildlife

(ODFW) Sage-Grouse conservation strategies, including the current strategy from 2011 (Hagen

2011), and the current Bureau of Land Management Oregon Greater Sage-Grouse Approved

Resource Management Plan Amendments (BLM 2015).


                             DECLARATION OF DR. BRAUN—3
         Case 2:19-cv-01822-SI        Document 44        Filed 09/03/20     Page 5 of 17




       11.     Baker County offers year-round Sage-Grouse habitat, including breeding (lek),

nesting, brood-rearing, and winter habitat, with active leks and lek complexes. Given the decline

of Sage-Grouse on a range-wide basis and threats to remaining Sage-Grouse populations and

habitats, as documented in the scientific literature and the U.S. Fish and Wildlife Service’s

March 2010 ESA listing determination for Greater Sage-Grouse, 75 Fed. Reg. 13,910 (Mar. 23,

2010), I can say without reservation that protecting the remaining Sage-Grouse and their habitats

in and around Baker County is critical for maintaining a viable, self-reproducing population in

this isolated (from other populations of Sage-Grouse) area. This population is the furthest north

in Oregon and has no known linkage other than to the closely allied Lookout Mountain

Management Unit (which ODFW includes within the Baker PAC) and the Sumpter Management

Unit (which ODFW includes within the Cow Valley PAC to the south). Thus, this group of Sage-

Grouse is critically important to maintaining the genetic integrity of this population to prevent

further decline of the species and possible Endangered Species Act listing.

       12.     I have reviewed relevant portions of the November 2016 Final Environmental

Impact Statement for the Boardman to Hemingway Transmission Line Project and related

Appendices and maps relevant to Sage-Grouse, the November 2017 Record of Decision for the

Project, the Report on the 2012 Greater Sage-Grouse Aerial Surveys, the January 2012 Resource

Report 5–Wildlife prepared by Tetra Tech for Idaho Power Company, lek count data for the

Baker PAC from 2008 to 2018 (summarized from the ODFW lek count data spreadsheet for

1980 to 2018 that was obtained by the plaintiffs and which I also reviewed), and a map showing

the proximity of leks in the Baker PAC to the Selected Alternative route for the Boardman to

Hemingway Transmission Line.




                             DECLARATION OF DR. BRAUN—4
         Case 2:19-cv-01822-SI        Document 44       Filed 09/03/20    Page 6 of 17




       13.     I have also reviewed the Oregon Department of Fish & Wildlife Oregon Greater

Sage-Grouse Population Monitoring Reports for 2017, 2018, and 2019, the October 2017 Baker

Priority Area of Conservation Comprehensive Sage-Grouse Threat Reduction Plan, scientific

studies prepared since November 2016 that describe the likely harm to Sage-Grouse from

transmission lines as listed in the references below, and the March 2020 BLM Information

Bulletin regarding Status of 2019 Oregon Greater Sage-Grouse Adaptive Management Triggers.

I have also corresponded with current and retired personnel of the ODFW about specifics

relating to Greater Sage-Grouse in Baker County as well as the closely related populations of

Greater Sage-Grouse in the Lookout Mountain and Sumpter Management Units. I have also

reviewed relevant scientific literature concerning responses of Greater Sage-Grouse to

disturbance and power transmission lines.

 Significant New Information Regarding the Oregon Statewide Sage-Grouse Populations

       14.     The FEIS does not provide any discussion of the status of Greater Sage-Grouse in

Oregon, even though ODFW collects information on population status from counts of males on

leks and also from collection of Greater Sage-Grouse wings of birds harvested by hunters (Braun

et al. 2015). The wing collection program has been in existence for about 25 years. Counts of

males on leks, while incomplete for many leks prior to 2013, have been improved (starting in

2013) when efforts were increased to check lek activity and count males on as many leks as

possible. Thus, substantial data on population status are available for Hunt Units, BLM Districts,

and/or Resource Areas. The FEIS fails to discuss the available data on population status of

Greater Sage-Grouse in Oregon, and also in the specific areas that will be impacted by

development of the proposed Boardman to Hemingway Transmission Line under consideration.




                             DECLARATION OF DR. BRAUN—5
         Case 2:19-cv-01822-SI        Document 44       Filed 09/03/20     Page 7 of 17




       15.     Data available from ODFW on the status of Sage-Grouse in Oregon reveals the

overall population size has markedly decreased and become more fragmented. This

fragmentation and decreased abundance will be further exacerbated by any reduction in available

habitat in the Baker Resource Area.

       16.     Thus, it is important to review and understand how the overall Oregon Sage-

Grouse population is responding to decreases in abundance as a result of ongoing changes within

Oregon and to what extent a project such as the B2H line could affect even a single PAC,

especially one isolated at the northern extent of the distribution of Sage-Grouse in Oregon.

       17.     It appears that BLM had available and reviewed lek count data for the entire state

of Oregon through 2014. These tables appear in the record at AR 131922–51. New lek count data

and summary reports have become available since then. The available report on data (Foster

2019) on the overall status of Greater Sage-Grouse in Oregon indicates the population has been

decreasing. ODFW and partners completed 1,733 ground counts and 4 aerial counts in 2019.

Surveys were conducted at 755 leks comprising 489 lek complexes. Of the 1,180 individual leks,

and 796 lek complexes known to exist or have existed in the state, 64.0% and 61.4%,

respectively, were surveyed during 2019. The estimated spring Greater Sage-Grouse population

in Oregon during 2019 was 13,827 individuals (95% CI: 12,799 – 14,855 individuals), a 24.9%

decline from 2018 (2018 Estimate = 18,420 individuals). This represents the third consecutive

year of statewide population decline since 2016, and the lowest estimated Sage-Grouse

population in Oregon during the analysis period of 1980–2019. Exhibit 2 (attached) is a true and

correct copy of the 2019 Foster report.

       18.     The Oregon statewide population during 2019 was 52.9% below the 2003

baseline population estimate of 29,237 individuals. Data collected since the 2011 Oregon Greater




                             DECLARATION OF DR. BRAUN—6
          Case 2:19-cv-01822-SI        Document 44        Filed 09/03/20     Page 8 of 17




Sage-Grouse Conservation Assessment and Strategy suggests a statistically significant decline in

the annual average number of males counted per active complex of -0.2 birds per year since 1980

(Multiple R2 = 0.17, p-value < 0.01). Reasons for the declines are not thoroughly explored but

are likely related to large wildfires, drought, west Nile virus, and poor range conditions. The

Baker District/Resource Area, which includes the Baker PAC and 12 inactive leks in the Cow

Valley PAC, constitutes 3.9% of the overall statewide estimated population of Greater Sage-

Grouse.

       19.     The estimated size of the Greater Sage-Grouse population in the Baker Resource

Area increased slightly in 2019 (541 vs. 429 in 2018). The estimate for this area in 2014 was 402

individual Greater Sage-Grouse. This area is relatively small and the size of the estimated spring

population is not expected to markedly increase. The long term (1996-2019) trend in number of

males per active lek is down and has decreased from 24 in 2002 to 11 in 2019. Hunting of

Greater Sage-Grouse is no longer permitted in this area.

       20.     The Cow Valley PAC in southern Baker County and northern Malheur County

had not been consistently surveyed until 2015. Estimated number of males counted per active lek

was 96 in 2018 while it was 99 in 2019. The previous highest number of males recorded for this

PAC was 55 in 2011. However, data collection has been too inconsistent for analysis but the

Cow Valley PAC may be the link to the larger population in the Vale District.

       21.     The Baker PAC is presently small (3.9% of the overall statewide estimated

population). Its habitat is limited to the north and possibly also south of I-84. Thus, possibility of

growth of this population is exceedingly small. It represents the northern most extent of the range

of Greater Sage-Grouse in Oregon with no linkage to the west and north and most likely to the

south and east. Permanent loss of this small population is likely and this loss will reduce




                              DECLARATION OF DR. BRAUN—7
         Case 2:19-cv-01822-SI        Document 44        Filed 09/03/20     Page 9 of 17




population redundancy and retention of possible genetic traits. Any loss of genetic characteristics

from this population is not replaceable. This loss will support possible listing of Greater Sage-

Grouse in Oregon under the Endangered Species Act.

       22.     New lek count data for the Baker PAC since 2014 shows that only a few leks have

had male attendance during the past five years. Attached as Exhibit 3 is ODFW lek count data

for the leks in the Baker PAC from 2015 to 2018 that was provided to me by plaintiffs’ counsel,

with the same lek IDs and names as are in the data in the record at AR 131922–51, with the

exception that the Guzzler # 2 lek that is shown in Exhibit 3 does not appear in the data set that

BLM had available in the record. The yellow-highlighted lek complexes are ones within four

miles of the selected transmission line route, and lek complexes that are in bold font are ones that

had male attendance in 2018.

       23.     Exhibit 4 is a map of the selected alternative route showing the seven leks that

were active in 2018, including leks within four miles of the route, that was provided to me by

plaintiffs’ counsel. The Big Creek (27 males in 2017) and Guzzler # 2 (7 males in 2017) leks

appear at the top of the map. These two leks had a total of 34 males in 2017. This was 33% of the

total males counted in the Baker PAC in 2017. There were 24 males counted in the 2018 data set

for the Big Creek lek but only 5 at the Guzzler # 2 lek (total = 29 males) or 31.5% of the total

males counted in the Baker PAC in 2018. A third active lek, Virtue # 2, east of Baker City, lies

almost exactly four miles from the transmission line route. There were 16 males counted in the

2018 data set for the Virtue # 2 lek, and 14 males counted there in 2017. All combined, these

three active leks accounted for 48 of the 102 males counted in the Baker PAC in 2017 (47%),

and 45 of the 92 males counted in the Baker PAC in 2018 (48.9%). Based on the data from 2017




                             DECLARATION OF DR. BRAUN—8
         Case 2:19-cv-01822-SI           Document 44    Filed 09/03/20     Page 10 of 17




and 2018, a significant proportion of the total males counted in the Baker PAC are likely to be

negatively impacted by the proposed transmission line as described in paragraphs 27–32 below.

       24.     Data on the actual number of Sage-Grouse in the Baker Resource Area document

the changes that have occurred over time as measured by the decrease of 75.4% in male

attendance from the 2003 baseline reported in the 2011 Oregon Greater Sage-Grouse

Conservation Assessment and Strategy. Examination of Figure 5 in the 2019 Oregon Greater

Sage-Grouse Population Monitoring Annual Report (Foster 2019) suggests the decrease in

Males/Active Lek since 1996 to 2019 is over 50%. The size of the present population in the

Baker Resource Area is not precisely known, although ODFW estimated it at 541 in 2019, but

extrapolation from the number of active leks and number of males counted on leks suggests the

population may be only 200-300 individuals (total for both males and females) per Braun et al.

2015. The most likely explanation for this significant decrease relates to changes in the amount

and quality of the remaining sagebrush-dominated habitats and changes in the overall landscape

(roads, power lines, etc.). Any further degradation of these habitats will further exacerbate the

changes and loss of critical habitats.

       25.     It is the actual habitats that Sage-Grouse use during each of the major periods

(breeding, nesting, brood rearing, and winter) that are important to consider. Designation of

habitats as priority habitat management areas (PHMA) or general habitat management areas

(GHMA) are less important than the number and dispersion of active leks, and habitats useful for

nesting, brood rearing, and foraging on live sagebrush in winter. How powerlines impact Sage-

Grouse is through their avoidance of overhead lines, poles and structures, noise, and roads. I

have strong professional questions about the overall value of the PHMA and GHMA




                              DECLARATION OF DR. BRAUN—9
        Case 2:19-cv-01822-SI         Document 44       Filed 09/03/20     Page 11 of 17




designations used throughout the FEIS as they appear to be attempts to define sagebrush habitats

without understanding how Sage-Grouse use habitats.

       26.      There are four major periods in each year that are critical to maintaining viable

Sage-Grouse populations. My experience is that winter is the most critical period for all Sage-

Grouse in all areas where they occur. If they do not make it through the winter in good body

condition (and they will eat any species of available sagebrush in winter even though they may

prefer to eat wyomingensis), you will not be able to support a population. It does not matter in

winter how sagebrush-dominated sites are classified as either PHMA or GHMA. All Sage-

Grouse in winter eat (and use for cover) any sagebrush that is not covered by snow. The other

important periods are breeding (usually an open area in live sagebrush) and nesting (live

sagebrush mixed with native grasses and forbs). Sagebrush cover in summer is used as it is

available and use is not dependent upon classification as PHMA or GHMA. They can even live

in summer in areas with no or limited amounts of any sagebrush. The best argument for

classifying sagebrush-dominated rangelands is that nesting habitat may be limited more by

ground cover and sagebrush cover and aspect (north and east vs. south and west facing slopes).

Some of the designations such as PHMA and GHMA seem to be creations by people who do not

eat sagebrush or depend on it for most of their life processes.

             Information Regarding Effects of Transmission Lines on Sage-Grouse

       27.      Studies on the effects of development such as noise (i.e., Blickley et al. 2012) and

power lines (i.e., Gibson et al. 2018) support field observations (Braun 1998 for example and

others) that Greater Sage-Grouse are negatively affected by power lines of multiple types,

repetitive noise, and predators. The most comprehensive study of the responses of Sage-Grouse

is that of Gibson et al. (2018). These authors documented lower recruitment to leks closest to




                             DECLARATION OF DR. BRAUN—10
        Case 2:19-cv-01822-SI         Document 44       Filed 09/03/20      Page 12 of 17




power lines, lower vital rates, and population declines. They noted positive effects on abundance

of Common Ravens near power lines which altered Sage-Grouse distribution and use at variable

distances from power lines. Their data may be unique because of the length (299 km) of the

power line and length of their study (10 years). But their data are clear: transmission lines

negatively affect Sage-Grouse. Blickley et al. (2012) studied the effect of repetitious noise on

activities of male Greater Sage-Grouse during the breeding season. They demonstrated that noise

had negative effects on breeding Sage-Grouse. This finding affected the distance development

(and noise thereof) should be from leks and resulted in distance avoidance recommendations of 4

to 6 miles from active leks. Gibson et al. (2018) were more specific as they reported the effects

of power lines on Sage-Grouse extended 2.5 km (1.5 miles) to 12.5 km (7.7 miles) from the

power line. Raven abundance was positively associated with power lines (nesting and perch

sites). Both of these studies relate directly to the proposed Boardman to Hemingway

Transmission Line Project. The Blickley and Braun studies cited above are in the BLM record,

but the Gibson et al. (2018) study post-dates the FEIS, and a true and correct copy of this latter

study is attached as Exhibit 5.

       28.     The Boardman to Hemingway Transmission Line will cause disturbances as well

as present a physical barrier to use of areas currently used by Sage-Grouse from the Big Creek,

Guzzler # 2, and Virtue # 2 leks. Sage-Grouse truly use sagebrush habitats at a landscape scale.

Thus, linkages among sagebrush landscapes (i.e., connectivity) are critical. Gibson et al. (2018)

clearly found that power transmission lines affected how Sage-Grouse use habitats at distances

up to 12.5 km (7.7 miles) from a power transmission line. It is reasonably predictable the B2H

transmission line will negatively affect Sage-Grouse use of leks over distances far greater than 4

to 6 miles in the Baker Resource Area. Some leks in the Baker Resource Area will be




                             DECLARATION OF DR. BRAUN—11
        Case 2:19-cv-01822-SI         Document 44        Filed 09/03/20     Page 13 of 17




abandoned. The chosen distance of 3.1 miles (page 3-421 and elsewhere) does not represent the

present science. Loss of any active leks in the Baker Resource Area coupled with the low

apparent size of this population is highly likely to lead to the extirpation of the northern most

population of Sage-Grouse in Oregon.

       29.     The Baker population has a high likelihood of extirpation, especially if the power

line attracts ravens and is avoided by Sage-Grouse. The apparent proximity of the power line to

the remaining leks used by this small population of Sage-Grouse is strongly negative for

persistence of this population of Sage-Grouse.

       30.     The proposed Transmission Line will decrease connectivity of the remaining

Sage-Grouse over time and will likely also be negative for the Sage-Grouse that presently use the

slightly more distant Big Creek, Guzzler # 2, and Virtue # 2 leks as Gibson et al. (2018) clearly

identify raven attraction to power lines which subsequently increases Sage-Grouse avoidance of

areas up to 12.5 km (7.77 miles) from power lines. It is probable that, over time, the Big Creek,

Guzzler # 2, and Virtue # 2 leks will also be abandoned as a result of the indirect effects of the

power line.

       31.      It is possible the present Baker Resource Area Sage-Grouse population may

persist after construction of the Transmission Line for up to 5-10 years as leks rarely disappear in

a short period of years, unless physically disturbed. The pattern that I have observed is a gradual

loss of recruitment of yearling males and all females. Given the present trajectory of the overall

Sage-Grouse population in Oregon, one cannot predict that most of the smaller populations in the

State will persist. This would likely lead to listing of Sage-Grouse in Oregon as Threatened or

Endangered, at least by the State and probably by the USFWS. Development of the power

transmission line will not improve the status of Sage-Grouse in Oregon.




                             DECLARATION OF DR. BRAUN—12
        Case 2:19-cv-01822-SI          Document 44      Filed 09/03/20    Page 14 of 17




                                            Conclusion

       32.     The B2H Transmission Line, as presented in the FEIS, is predicted to cause some

active Sage-Grouse leks to be abandoned in the Baker Resource Area (increase in raven use and

increased in affected distance up to 12.5 km) as described by the new information from the

Gibson et al. (2018) study and the high proportion of the remaining population whose leks would

be within four miles of the Transmission Line based on the 2018 ODFW lek count data. Greater

Sage-Grouse in Baker County specifically will be affected and can be reasonably expected to no

longer exist in this immediate area as a breeding species. I have repeatedly seen similar

examples. None of the attempts to resolve issues to benefit Sage-Grouse have been successful

over time. At best, all examples just delay the outcome. I have watched and tried to prevent

disappearance of local populations of Sage-Grouse for 30 years. At best, my efforts and those of

others have only slowed the process.



       I declare under penalty of perjury pursuant to the laws of the United States that the

foregoing is true and correct to the best of my knowledge.

       Executed this 9th day of August 2020, at Tucson, Arizona.

                                       /s/______Clait E. Braun_____________________

                                       Clait E. Braun




                            DECLARATION OF DR. BRAUN—13
        Case 2:19-cv-01822-SI        Document 44       Filed 09/03/20     Page 15 of 17




       I reviewed the following materials and publications in preparing this Declaration.

                                    REFERENCES

        Aldridge, C. L. and M. S. Boyce. 2007. Linking occurrence and fitness to persistence:
habitat based approach for endangered Greater Sage-Grouse. Ecological Applications 17: 508-
526.

        Blickley, J. L., D. Blackwood, and G. L. Patricelli. 2012. Experimental evidence for the
effects of chronic anthropogenic noise on abundance of greater sage-grouse at leks. Conservation
Biology 26:461- 471.

       Braun, C. E. 1998. Sage Grouse declines in western North America: what are the problems?
Proceedings of the Western Association of Fish and Wildlife Agencies 78: 139-156.

      Braun, C. E., O. O. Oedekoven, and C. L. Aldridge. 2002. Oil and gas development in
western North America: effects on sagebrush steppe avifauna with particular emphasis on sage
grouse. Transactions of the North American Wildlife and Natural Resources Conference 67:337-
349.

        Braun, C. E., J. W. Connelly, and M. A. Schroeder. 2005. Seasonal habitat requirements
for Sage-Grouse: spring, summer, fall and winter. In Shaw, N. et al., 2005, Sage-Grouse habitat
restoration symposium proceedings, RMRS-P-38, U.S. Dept. of Agriculture, U.S. Forest Service,
Rocky Mountain Research Station, 38-42.

      Braun, C. E., D. A. Budeau, and M. A. Schroeder. 2015. Fall population structure of Sage-
Grouse in Colorado and Oregon. Oregon Department of Wildlife, Wildlife Technical Report 005-
2015.

        Burkhalter, C., M. J. Holloran, B. C. Fedy, H. E. Copeland, R. L. Crabtree, N. L. Michel,
S. C. Jay, B. A. Rutledge, and A. G. Holloran. 2018. Landscape-scale habitat assessment for an
imperiled avian species. Animal Conservation DOI:10.1111/acv.12382.

      Connelly, J. W. and C. E. Braun. 1997. Long-term changes in Sage Grouse Centrocercus
urophasianus populations in western North America. Wildlife Biology 3:123-128.

        Connelly, J. W. and C. E. Braun. 2007. Measuring success of Sage-Grouse conservation
plans. Grouse News 33: 4-6.

      Connelly, J. W., M. A. Schroeder, A. R. Sands, and C. E. Braun. 2000. Guidelines for
management of Sage Grouse populations and habitats. Wildlife Society Bulletin 28:967-985.

       Crist, M. R., S. T. Knick, and S. E. Hanser. 2017. Range-wide connectivity of priority areas
for greater sage- grouse: Implications for long-term conservation from graph theory. Condor
119:44-57.



                            DECLARATION OF DR. BRAUN—14
        Case 2:19-cv-01822-SI         Document 44       Filed 09/03/20     Page 16 of 17




       Dougherty, K. E., D. E. Naugle, B. L. Walker, and J. M. Graham. 2008. Greater sage-
grouse winter habitat selection and energy development. Journal of Wildlife Management 72: 187-
195.

       Edmunds, D. R., C. L. Aldridge, M. S. O’Donnell, and A. P. Monroe. 2018. Greater sage-
grouse population trends across Wyoming. Journal of Wildlife Management 82:397-412.

     Foster, L. J. 2019. Oregon Greater Sage-Grouse population monitoring. Annual Report.
Oregon Department of Fish and Wildlife. Hines, OR.

       Garton, E. O. J. W. Connelly, J. S. Horne, C. A. Hagen, A. Moser, and M. A. Schroeder.
2011. Greater sage-grouse population dynamics and probability of persistence. Chapter 15 in
Greater sage-grouse: ecology and conservation of a landscape species and its habitats, Studies in
Avian Biology No. 38: 293-382.

       Gibson, D., E. J. Blomberg, M. T. Atamian, S. P. Espinosa, and J. S. Sedinger. 2018.
Effects of power lines on habitat use and demography of Greater sage-grouse. Wildlife
Monographs 200.

        Hagen, C. 2011. Greater Sage-grouse conservation assessment and strategy for Oregon: A
plan to maintain and enhance populations and habitat. Oregon Department of Fish and Wildlife,
Bend, OR.

       Hanser, S. E., P. A. Deibert, J. C. Tull, N. B. Carr, C. L. Aldridge, T. D. Bargsten, T. J.
Christensen, P. S. Coates, M. R. Christ, K. E. Doherty, E. A. Ellsworth, L. J. Foster, V. A. Herren,
K. H. Miller, A. Moser, R. M. Naeve, K. L. Prentice, T. E. Remington, M. A. Ricca, D. J.
Shinneman, R. L. Truex, L. A. Wiechman, D. C. Wilson, and Z. H. Bowen. 2018. Greater sage-
grouse science (2015-17)-Synthesis and potential management implications. U.S.D.I., Geological
Survey Open-File Report 2018-1017. 46 pp.

       Harju, S. M., M. R. Dzialak, R. C. Taylor, L. D. Hayden-Wing, and J. B. Winstead. 2008.
Thresholds and time lags in effects of energy development on greater sage-grouse populations.
Journal of Wildlife Management 74: 427-448.

       Holloran, M. J. 2005. Greater sage-grouse (Centrocercus urophasianus) population
response to natural gas field development in western Wyoming. Dissertation. University of
Wyoming, Laramie, USA.

       Holloran, M. J. and S. H. Anderson. 2005. Sage-grouse response to natural gas field
development in western Wyoming: are region populations affected by relatively localized
disturbance? Transactions of the North American Wildlife and Natural Resources Conference
70:160-170.

       Holloran, M. J., R. C. Kaiser, and W. A. Hubert. 2010. Yearling greater sage-grouse
response to energy development in Wyoming. Journal of Wildlife Management 74:65-72.


                             DECLARATION OF DR. BRAUN—15
        Case 2:19-cv-01822-SI       Document 44       Filed 09/03/20    Page 17 of 17




       Knick, S. T. and S. E. Hanser. 2011. Connecting pattern and process in Greater Sage-
Grouse populations and sagebrush landscapes. Chapter 16 in Greater Sage-Grouse: ecology and
conservation of a landscape species and its habitats. Studies in Avian Biology No. 38: 383-406.

       Knick, S. T. and J. W. Connelly, Editors, C. E. Braun, Technical Editor. 2011. Greater
Sage- Grouse: Ecology and conservation of a landscape species and its habitats. Studies in Avian
Biology No. 38.

       Knick, S. T. D. S. Dobkin, J. T. Rotenberry, M. A. Schroeder, W. M. Vander Hagen, and
C. Van Riper III. 2003. Teetering on the edge or too late: Conservation and research issues for
avifauna of sagebrush habitats. Condor 105: 611-634.

       Lyon, A. G. 2000. The potential effects of natural gas development on sage grouse
(Centrocercus urophasianus) near Pinedale, Wyoming. Thesis. University of Wyoming, Laramie,
USA.

       Naugle, D. E., K. E. Doherty, and B. L. Walker. 2006. Sage-grouse winter habitat selection
and energy development in the Powder River Basin. Unpublished completion report. BLM, Miles
City Field Office, Montana, USA.

      Taylor, R. L, D. E. Naugle, and L. S. Mills. 2012. Viability analysis for conservation of
Sage-Grouse populations: Buffalo Field Office Wyoming, Final Report prepared for Bureau of
Land Management.

       U.S. Department of Interior, Fish and Wildlife Service. 2010. “Endangered and Threatened
Wildlife and Plants: 12-Month Findings for Petitions to List the Greater Sage-Grouse
(Centrocercus urophasianus) as Threatened or Endangered,” 75 Federal Register 13910
(3/23/2010).

       U.S. Department of Interior, National Sage-Grouse Technical Team. 2011. A Report on
National Greater Sage-Grouse Conservation Measures (unpublished).

       Walker, B. L., D. E. Naugle, and K. E. Doherty. 2007. Greater sage-grouse population
response to energy development and habitat loss. Journal of Wildlife Management 71:2644–2654.




                            DECLARATION OF DR. BRAUN—16
